Exhibit 10.36

LOGO [g31842img001.jpg]

June 20, 2006

Peter Bailey

105 Danvers Street

San Francisco, CA 94114

Re: Executive Vice President and General Manager

Dear Mr. Bailey:

Vertical Communications Inc. (“Vertical” or the “Company”) considers your
executive role (the “Executive”) with the Company as an integral part of its
senior management team. Accordingly, as a subset of your personal compensation
program, you will be entitled to receive six (6) months of severance pay if your
employment is terminated without “Good Cause,” (as defined below). The severance
will be calculated based on your annual base salary at the time of the
termination.

As used herein, the term “Good Cause” shall mean and be limited to: (i) any
willful and material breach of this Agreement by the Executive; (ii) any willful
or gross neglect by the Executive of his duties and responsibilities hereunder;
(iii) any fraud, criminal misconduct, breach of fiduciary duty, dishonesty, or
gross and willful misconduct by the Executive in connection with the performance
of his duties and responsibilities hereunder; (iv) the Executive being legally
intoxicated or under the influence of illegal or illegally obtained drugs during
business hours, or being habitually intoxicated or addicted to drugs (provided
that this shall not restrict the Executive from taking physician-prescribed
medication in accordance with the applicable prescription); (v) the commission
by the Executive of any felony or crime of moral turpitude; (vi) insubordinate
disregard of any lawful direction given to the Executive by the Chief Executive
Officer or the Board; or (viii) repeated failure or refusal to comply with the
Company’s policies and procedures.

We look forward to you continuing in your role as an important being part of
Vertical’s senior management team. If you have any questions I can answer for
you, please contact me at (941) 554-5000, ext.1513.

 

Sincerely, LOGO [g31842img002.jpg]

Ken Clinebell

Interim Chief Financial Officer

 

Cc: Bill Tauscher, Chairman of the Board and Chief Executive Officer HR

 

One Memorial Drive   617-354-0600 main   617-494-9946 fax Cambridge, MA 02142  
800-914-9985 toll-free   www vertical com